THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: January 15, 2020                                         G. Michael Halfenger
                                                                Chief United States Bankruptcy Judge




                      UNITED STATES BANKRUPTCY COURT FOR
                       THE EASTERN DISTRICT OF WISCONSIN
                               MILWAUKEE DIVISION

In re:                                       )
                                             )      Case No. 16-21329-gmh
MICHAEL A. GRAL,                             )      Chapter 7
                                             )
                              Debtor.        )      Hon. G. Michael Halfenger
                                             )
                                             )

         ORDER ON SECOND AND FINAL APPLICATION FOR COMPENSATION
             OF HILTZ ZANZIG & HEILIGMAN LLC AS UCC COUNSEL
            FOR THE MONTHS OF APRIL 2018 THROUGH OCTOBER 2019

         Counsel for the Official Committee of Unsecured Creditors of Michael A. Gral, Hiltz

Zanzig & Heiligman LLC (“HZH”), has filed its Second and Final Application for Compensation

for the Months of April 2018 through October 2019, requesting the amount of $32,516.50 and

reimbursement of expenses in the amount of $160.85 and final approval of its First Interim Fee

Application in the amount of $44,650.95. CM-ECF Doc. No. 1733.




              Case 16-21329-gmh         Doc 1762    Filed 01/15/20     Page 1 of 2
        The court has reviewed HZH’s Second and Final Application for Compensation for the

Months of April 2018 through October 2019 and related filings. Based on the record before it,

the court approves a total of $32,516.50 in attorneys’ fees and reimbursement of expenses in

the amount of $160.85 for April 2018 through October 2019.

       Additionally, the court finally approves all fees and expenses in this matter totaling

$77,328.30.
                                             #####




              Case 16-21329-gmh       Doc 1762       Filed 01/15/20      Page 2 of 2
